 
[logo.jpg]
PERSONAL AND CONFIDENTIAL
 
October 17, 2011
 
 
Randy Phillips
Vice President & Chief Development Officer
CSC
3170 Fairview Park
Falls Church, VA 22042
 
 
RE:  Retention Award
 
Dear Randy:
 
I am pleased to inform you that you have been selected to receive a special cash
retention award in recognition of your important role with CSC.  The company
will pay you a cash award in an amount equal to your annual base salary
(determined as of the date of this letter) (the “Award”), provided you remain an
employee in good standing at CSC or an affiliated company through October 31,
2012 (your “Retention Date”).  This Award is in addition to and not in lieu of
any incentive payment you may have received or be eligible to receive under the
company’s Annual Management Incentive Plan or any other incentive plan or
program of the company, including any sales incentive program.
 
Your Award will be paid to you in a single lump sum as soon as practicable after
your Retention Date (typically the next pay cycle), but in no event later than
March 15 of the calendar year following the calendar year that includes your
Retention Date.  Your Award will be subject to all applicable withholdings.
 
Except as provided below, you must remain employed by CSC or an affiliated
company through your Retention Date to receive the Award.  If you voluntarily
terminate your employment with CSC or an affiliated company for any reason prior
to your Retention Date, or you are terminated by CSC for Cause (as defined
below), you will forfeit your right to receive the Award.
 
Notwithstanding the preceding paragraph, you will be entitled to the Award in
the event your employment with CSC or an affiliated company is terminated by CSC
or an affiliated company prior to your Retention Date for any reason other than
Cause, as that term is defined in the Computer Sciences Corporation Severance
Plan for Senior Management and Key Employees, as amended from time to time.  In
such event, the Award will be paid to you in a single lump sum as soon as
practicable after your employment termination date, but in no event later than
March 15 of the calendar year following the calendar year that includes your
employment termination date.
 
The agreement set forth in this letter shall bind and be enforceable by you, the
company and any successor to the company.  Please note that this Award does not
constitute a guarantee of employment nor does it restrict the company’s rights
to terminate your employment at any time or for any reason, subject to
applicable law.  Payments under the Award are designed to be made in a manner
that is exempt from Section 409A of the U.S. Internal Revenue Code as a
“short-term deferral,” and the provisions of this Award will be administered,
interpreted and construed accordingly.
 
You are encouraged to keep the existence of this Award confidential.  You may of
course discuss it with your direct management, family and financial planner, but
you are required to refrain from discussing it with any other current or former
CSC employee.
 
Congratulations on your Award.
 
Please accept our thanks for your continuing leadership and contributions.  I
look forward to working with you in accomplishing our challenging objectives in
FY12 and beyond.
 
Sincerely,
         
/s/ Michael W. Laphen
 
Michael W. Laphen
Chairman, President & Chief Executive Officer
 

